DETAILED CORRESPONDENCE
Summary
This Office Correspondence is based on the Amendment filed with the Office on 20 December 2021, regarding the Technion Research & Development Foundation Limited application.

Claims 1-3, 7, 8, 14-22, 24, 25, 28 and 30-32 are currently pending and have been fully considered.

Applicant’s arguments, filed 20 December 2021, with respect to the drawings have been fully considered and are persuasive.  The objection of the drawings has been withdrawn. 

Allowable Subject Matter
Claims 1-3, 7, 8, 14-22, 24, 25, 28 and 30-32 are allowed.

The following is an examiner’s statement of reasons for allowance: The cited Vulto reference is the closest prior art to the instant claims.  Vulto does not teach or suggest a capture element either comprising at least 2 valves or comprising an element that binds a molecule of interest or moiety attached thereto; nor does Vulto teach or suggest a sensor or capture element configured to turn off an electric field, as required by instant claim 1, as amended.  Additionally, Vulto does not teach or suggest a second reservoir electrically connected, but not .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/J. Christopher Ball/           Primary Examiner, Art Unit 1795
24 February 2022